Citation Nr: 1202786	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  04-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hypertension


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claim.

This case was previously before the Board in June 2007 and March 2010.  

In June 2007, the Board promulgated a decision which denied service connection for hypertension, among other things.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2009 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

In March 2010, the Board remanded the case for further development to include a VA medical examination to address the etiology of the Veteran's hypertension.  Such an examination was accorded to the Veteran in May 2010 with a June 2010 addendum.  However, as detailed below, the Board concludes that this examination is not adequate for resolution of this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that when this case was previously before it in June 2007 and March 2010 it included the issue of entitlement to service connection for heart disease.  However, service connection was established for ischemic heart disease, coronary artery disease, by an August 2011 rating decision.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further notes that by a January 2010 statement, the Veteran raised the claims of entitlement to service connection for tinnitus, hearing loss, erectile dysfunction, peripheral neuropathy of the lower extremities, as well as entitlement to a total rating based upon individual unemployability (TDIU) and permanent and total disability.  However, the documents assembled for the Board's review do not reflect these claims have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has contended, in part, that his hypertension is secondary to his service-connected hypertension.  More recently, he has contended that the hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The records reflects that the Veteran was accorded a VA medical examination in August 2003 which included findings pertinent to his contention that his hypertension was secondary to his service-connected diabetes.  As stated in the Introduction, the Board denied this claim in a June 2007 decision.  However, as noted in the March 2010 remand, the Court vacated the Board's decision in February 2009 pursuant to joint motion which contended that the August 2003 VA examination was inadequate for evaluation purposes.  Therefore, the Board concluded it had no discretion and that a remand for a new examination was required to comply with the joint motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  The Board directed that the examiner express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension had its onset during active service; otherwise originated during active service; or is etiologically related to and/or increased in severity beyond its natural progression due to his diabetes mellitus and/or other service-connected disabilities. 

As mentioned in the Introduction, the Veteran was accorded such an examination in May 2010 at which it was stated that the hypertension was permanently aggravated by "none."  In making this determination, the examiner stated that there was no evidence of elevated blood pressure in service.  Thus, it does not appear that the opinion actually addressed the matter of secondary service connection.  In the June 2010 addendum, the examiner acknowledged that diabetes could affect hypertension by making hypertension more difficult to control.  Further, the examiner stated that the baseline manifestation of hypertension was unable to be determine without resorting to speculation.

The Veteran's accredited representative criticized the adequacy of the May 2010 VA examination and June 2010 addendum, noting, in part, that it did not specifically address the question(s) poised by the Board's remand.  The Board must concur with this assertion.  Moreover, the Board notes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  Here, the rationale for the VA examiner's opinion that the baseline for the Veteran's hypertension cannot be determined without resort to speculation is not clear from the record.  Consequently, the Board must conclude that this VA medical examination is not in accord with the remand directives and is inadequate for resolution of this case.  To the extent that a medical opinion was provided in January 2011 asserting that hypertension is directly and causally related to diabetes mellitus, type II, and ischemic heart disease, it is noted that no rationale was provided for the opinion.  

The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 271.  In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, even if the May 2010 VA examination and June 2010 addendum were adequate for resolution of the Veteran's claim his hypertension is secondary to his service-connected diabetes mellitus, he has since raised the matter of his hypertension being secondary to his service-connected PTSD.  As no competent medical opinion appears to be of record which specifically addresses this contention, a new examination would still be required.  Therefore, the Board concludes that it must once again remand this case for a new  examination and opinion.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's hypertension should be obtained while this case is on remand.  In that regard, it is noted that the Veteran indicated during the VA examination that he was informed his blood pressure was elevated while he was hospitalized for kidney stones in 1990 and that he was formally diagnosed with hypertension in 1998.  

Finally, the Board notes that the Veteran should be provided with notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for hypertension.  The Board is particularly interested in the medical records showing the Veteran's blood pressure was elevated while he was hospitalized for kidney stones in 1990 and those showing a formal diagnosis of  hypertension in 1998, and treatment thereafter.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act concerning how he can substantiate his claim for service connection as secondary to a service-connected disability.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to address the current nature and etiology of his hypertension.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  

Following evaluation of the Veteran, the examiner must express an opinion as whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension began in or is related to active service.  Is it at least as likely as not that hypertension is due to or caused by his diabetes mellitus, PTSD, heart disease and/or other service-connected disabilities.  Is hypertension aggravated (i.e., increased in severity) beyond its natural progression by his diabetes mellitus, PTSD, heart disease and/or other service-connected disabilities.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


